MEMORANDUM **
California state civil detainee Joseph Johnson, Jr. appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition, challenging his civil commitment pursuant to California’s Sexually Violent Predators Act (“SVPA”), Cal. Welf. & InstCode § 6000 et seq. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm. Johnson contends that the State of California’s failure to follow the commitment procedures set forth in the SVPA violates his federal due process rights. However, alleged errors in the application of state law are not cognizable in federal habeas corpus. See Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir.2004); see also Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.1996) (holding that a petitioner may not “transform a state-law issue into a federal one merely by asserting a violation of due process”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.